DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   01/04/2022. 
Claims 1-26 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 and 02/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Chong (US 7756713) teaches a method and device for encoding and decoding a multi-channel signal. This includes obtaining a downmixed signal as well as parameters for reverberation and additional parameters for adjusting the amount of reverberation in the signal. Chong also teaches the adjustment of the reverberation and mixing of the signal. However, Chong does not specifically teach that determining how to adjust the reverberation is based on a correlation between a channel and the downmixed signal.

Seo (US 9685167) teaches the quantization of the parameter information and the combination of the object information with the downmix information parameter by a bitstream generation unit to generate an object bitstream. Seo, however, does not teach the use of reverberation, or that the adjustment of reverberation is based on a correlation between a channel and the downmixed signal.
None of Chong, Pang, or Seo, either alone or in combination, teaches or makes obvious the comparison of a specific channel signal to the downmix signal in order to identify a target channel that requires a change in gain related to a reverberation effect. Therefore, none of the cited prior art, either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659